Case 1:18-cv-00755-JTN-ESC ECF No. 47 filed 04/30/19 PageID.242 Page 1 of 1



                        UNITED STATES OF DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                    MINUTES
  Case Number           Date              Time                  Place           Judge

   1:18-cv-755        4/30/2019   11:02 AM - 11:30 AM;      Grand Rapids     Janet T. Neff
                                  11:31 AM - 11:55 AM


                                     CASE CAPTION
     Plaintiff:                                                 Defendant:
GRG Ventures, LLC                             DBEC, LLC



                                     APPEARANCES
     Attorney:                                            Representing:
Nicholas Scott Laue                           Plaintiff

Amanda Marie-Anderson Osorio                  Defendant



                                     PROCEEDINGS


NATURE OF HEARING: Pre-Motion Conference (PMC) held regarding ECF No. 41; Order to
issue; Rule 16 Scheduling Conference held; Case Management Order to issue.


              Court Reporter: Kathy Anderson (PMC only; Rule 16 not recorded)
                              Clerk: Rita Buitendorp (PMC only)
                        Case Manager: Rick Wolters (Rule 16 only)
